Title: General Orders, 26 May 1783
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Tuesday May 26th 1783
                     Parole Dublin
                     Countersigns Essex Fairfield
                  
                  For the day tomorrow Brigr Genl Patterson
                  B. Qr Mr from the 1st Massa. B.
                  The Jersey regiment gives the Guards and the Maryland Detachment the fatigues tomorrow.
               